DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is suggested that after “tailgate system,” —the system—be inserted, for clarity.
In claim 1, line 3, it is suggested that in the phrase “or more processors and storing”, that “and” be replaced with --, the memory--, for clarity. 
In claim 1, the intended structural/functional purpose of “overload check a tailgate latched by a latch” is not fully understood in the context of the claim language.  
In claim 1, “non-revertible movement” has not been adequately defined in the context of the claim language.
In claim 1, it is suggested that the language after “the tailgate includes:” be changed such as the following for clarity:

a)   operating the latch actuator to over-stroke the latch, wherein over- stroking the latch includes moving the latch in the latching direction from the full- latching position to an over-stroking position;
b)   identifying an over-stroking load on the latch actuator, the over-stroking load on the latch actuator associated with its operation to over-stroke the latch; and
c)   based on the over-stroking load on the latch actuator, determine whether the tailgate is overloaded or not overloaded.

	In claim 1, regarding the entire passage of “the tailgate includes:  overload check a tailgate… is overloaded or not overloaded” (as above), it is unclear and not fully understood what the intended structural/functional purpose of this passage is in the context of the claimed invention.  (What is the desired result of these steps and why?) 
In claim 4, in “to disengage the latch” and “deactivating the latch”, an engaged state and a deactivated state have not been adequately defined in the context of the claim language.   
The same or similar 112 issues exist throughout several of the remaining claims, particularly independent claims 8 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyerstall et al., US Patent 6,175,202.  See the abstract.  As in claim 1, a system for operating a power tailgate system, inherently comprising one or more processors (as conventional for control system components); and a memory (as conventional in programmed components) communicably coupled to the one or more processors and inherently storing instructions that when executed by the one or more processors at least broadly cause the one or more processors to: what may be at least broadly and inherently considered an act of overload checking a tailgate latched by a latch (including 1) that is in a full-latching position, connected with a latch actuator (including 4), and activated by the latch actuator for, as best understood, non-revertible movement in a latching direction, wherein overload checking the tailgate includes: operating the latch actuator to over-stroke the latch (moving from a preclosing position), wherein over- stroking the latch includes moving the latch in the latching direction from the full-latching position to an over-stroking position (an overstroke position); identifying an over-stroking load on the latch actuator (via positive pole 19), where the over-stroking load on the latch actuator associated with its operation to over-stroke the latch; and based on the over-stroking load on the latch actuator, determine whether the tailgate is overloaded or not overloaded (inherently via positive pole 19 and the control circuitry).  As in claim 2, over-stroking the latch includes moving the latch in an unlatching direction from the over-stroking position to the full-latching position.  
Regarding claims 8 and 9, the claimed method is inherent to the design.
Regarding claims 17 and 18, the same or similar reasoning as above is used in the rejection of these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerstall et al. in view of Amagasa et al., US Patent Application Publication 2006/0202652A1.
Regarding claim 3, Weyerstall provides means of identifying over-stroking load on the latch actuator including pole 19, as presented in the disclosure of Weyerstall.  However, Weyerstall does not provide a means of identifying the over-stroking load on the latch actuator including identifying an over-stroking electrical energy drawn (or current/voltage) by the latch actuator, the over-stroking electrical energy drawn by the latch actuator associated with its operation to over-stroke the latch; and determining whether the tailgate is overloaded or not overloaded includes: comparing the over-stroking electrical energy drawn by the latch actuator to a threshold; determining that the tailgate is overloaded when the over-stroking electrical energy drawn by the latch actuator meets the threshold; and determining that the tailgate is not overloaded when the over-stroking electrical energy drawn by the latch actuator does not meet the threshold, as claimed.  However, the concept of identifying overload on an actuator via current/voltage draw comparison to a preset threshold amount is old and well known in the art of mechanical/electronic actuators in locking/latching applications or the like.  Amagasa provides a general example of this concept which may be used in an entire host of applications, including vehicle tailgate latching devices (See the abstract and paragraph [0062].)  It would have been obvious to have modified the design of Weyerstall to replace the detection means utilizing polarity with the current detection and/or comparison means of Amagasa, for the purpose of providing an alternative well known means of effectively operating the actuator as desired, at least functionally equally as well.
Claims 10 and 19 are rejected with the same or similar reasoning as claim 3. 
Regarding claims 4, 11, and 20, although each of the limitations of these claims may not be explicitly provided by Weyerstall, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 5, 6, 12-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerstall et al.
Although Weyerstall may not explicitly teach each of the limitations of these claims, one of ordinary skill in the art would understand that the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 7, 16, and 23, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 19an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675